The plaintiff in error was tried and convicted on an information charging the offense of disposing of mortgaged property, and his punishment was fixed at a fine of $100. On the 2nd day of May, 1922, judgment was rendered in accordance with the verdict. From the judgment an appeal was attempted to be taken by filing in this court on November 1, 1922, a petition in error with case-made.
The Attorney General has filed a motion to dismiss the appeal, which reads as follows:
"Comes now the defendant in error by the Attorney General, and moves the dismissal of the above appeal for the following reasons: On November 1, 1922, the above appeal was procured to be filed by means of a worthless check, signed by attorney for the plaintiff in error; the charge on which plaintiff in error was convicted being disposing of mortgaged property in the district court of McCurtain county, Okla., the penalty being $100 fine. The $15 check deposited with said appeal was soon protested, and notice sent to all parties with no response from the maker. The clerk of the Supreme Court has made numerous demands by mail without even receiving an answer from said J.A. Andrews. The State Treasurer is soon to end his term of office, and said item must be adjusted at once on the records and properly charged off. *Page 329 
Wherefore defendant in error prays that the court dismiss said appeal, and that mandate issue at once."
No response to this motion has been filed. For the reasons therein stated the motion to dismiss the appeal herein is granted, and the cause remanded to the trial court, with direction to enforce its judgment therein. Mandate forthwith.